Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, applicant is reciting an improper hybrid of the embodiment of Figure 4 (having cylinder-shaped teeth) and the other embodiments that include a ring that freely rotates relative to the rim.  Applicant’s detailed disclosure specifically teaches that the embodiment of Figure 4 is “devoid a ring rotatable relative to the rim 25” (see para [0051]-[0052]). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutz (USPN 6,508,524).
Regarding claim 16, Rutz teaches a driving wheel 1 comprising: a rim (ring 6 and base if toothed wheel 3) configured to be connected to an actuator (it is the drive sprocket of a tracked vehicle, so it is configured to be connected to a power source) and configured to extend about an axis of rotation; a ring 7 which defines a cylindrical surface configured to support and return a guide belt of a track of a tracked vehicle, the ring configured to be freely rotatably coupled to the rim about the axis of rotation ring 7 is “supported with freedom of rotation on the stationary ring”, see col. 2, lines 42-44); and a plurality of teeth 2 integral with the rim 3, 6, and configured to transmit a driving force to a plurality of track-guides mounted on a plurality of cross-links 4 of the track (see Figure 1 and col. 2, lines 35-39).  
Regarding claim 18, Rutz teaches that the rim defines an outer face (on stationary ring 6) and the ring (rotating ring 7) is arranged along the outer face.  
Regarding claim 19, a bearing 14 is interposed between the rim 6 and the ring 7 (see Figure 4).  
Regarding claim 20, the ring is made of a material with a low coefficient of friction and is in contact with the rim (Figure 3 shows an embodiment where the rotating ring 7 includes a low friction surface 11 that is in contact with the rim 6). 
Regarding claim 21, the ring defines an annular groove (in Figure 3, the ring 6, with stop collars 10 and the base of the wheel 3 form a groove) and the rim comprises an annular rib (in Figures 2 and 3, it is clear that the inner surface of rotating ring 7 forms an annular rib that projects into the groove) slidingly positioned in the annular groove of the ring.  
Regarding claim 23, the teeth 2 are spaced apart from the cylindrical surface by a designated distance in a direction parallel to the axis of rotation (the teeth and ring are axially spaced, in that they do not axially overlap, see Figure 2).
Regarding claim 24, the teeth comprise radial teeth defining a gear tooth profile (see Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rutz in view of Ishikawa (JP2015-151036).
Regarding claims 22 and 26, Rutz lacks two rows of teeth and teeth extending from a sidewall of the rim.
Ishikawa teaches a drive sprocket 10 (see Figure 2) for a tracked vehicle.  The sprocket includes a row of teeth 12 mounted to each of two sidewalls 13.
It would have been obvious to one of ordinary skill in the art to provide the drive sprocket with two rows of teeth and mount the teeth on side walls of the sprocket, as taught by Rutz, in order to provide a wider support for the track.  Ishikawa shows a cylindrical rim at the lateral center of the sprocket rather than on either side, as in Rutz.  Therefore, it would have been obvious to position the ring along the center of the sprocket, between the rows of teeth, in view of Ishikawa, in order to conveniently position at least one rotatable ring on a sprocket with two rows of teeth.
Regarding claim 27, Rutz teaches all of the claimed elements, discussed above, but lacks a guide belt made of a reinforced elastomeric material; a plurality of cross-links fixed to the guide belt and extending transversely to the guide belt; a plurality of track-guides, wherein each track-guide is fixed to a respective cross-link.
Ishikawa teaches a tracked vehicle having a guide belt made of a reinforced elastomeric material (reinforced rubber); a plurality of cross-links fixed to the guide belt and extending transversely to the guide belt and a plurality of track-guides, wherein each track-guide is fixed to a respective cross-link (see Figures 4-6).
It would have been obvious to one of ordinary skill in the art to configure the track of Rutz from reinforced rubber, having track guides connected to cross-links, as taught by Ishikawa, in order to provide durability and weight reduction while also reducing damage to the road or ground surface traversed by the vehicle.
Regarding claim 28, the guide belt, taught by Ishikawa, has a width greater than a width of the cylindrical surface of the driving wheel (see Figure 5 of Ishikawa), which is typical of vehicle tracks.  
Regarding claim 29, the guide belt taught by Rutz is designed to engage the cylindrical surface of the driving wheels and Ishikawa teaches that the guide belt is toothed along an inner face configured to contact an surface of the driving wheel and the teeth of the guide belt are at least one of integral with the guide belt and applied to the guide belt.  
Regarding claim 30, Ishikawa teaches each track-guide comprises two members 40 arranged on opposite sides of the guide belt (see Figure 5).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rutz in view of Snyder (USPN 6,123,399).
Rutz lacks cylinder-shaped axial teeth.
Snyder teaches a tracked vehicle with a drive sprocket having cylinder-shaped axial teeth (see Figure 3).
It would have been obvious to one of ordinary skill in the art to modify Rutz to include cylinder-shaped axial teeth, as taught by Snyder, in order to provide a stronger, more reliable drive gear.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rutz in view of Wagger (PGPub 2013/0138304).
Regarding claims 31 and 32, the combination teaches all of the claimed features except that the vehicle is a snow groomer.
Wagger teaches a snow grooming vehicle having drive wheels 6, 7, that engage and drive respective tracks 4,5.
	It would have been obvious to one of ordinary skill in the art to use the drive arrangement of the combination on a snow groomer, in view of Wagger, in order to utilize the benefits of the combination track and drive arrangement to groom snow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
French teaches a tracked vehicle with a toothed drive wheel 2 mounted coaxially with freely rotating rings 9.
Montgomery, Young, Hamilton, Meyer, Kawashima, and Langhof teach drive wheels having coaxial rings mounted to a common hub.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/